Citation Nr: 0028985	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-15 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1943.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  Bilateral pes planus is manifested by complaints of pain 
which increases with standing or walking.  The disability is 
productive of no more than moderate impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Service connection was granted for weak foot, bilateral, 2nd 
degree, symptomatic, in February 1944, and a 10 percent 
evaluation was assigned.  On VA examination in 1944, second 
degree bilateral pes planus was diagnosed.  In January 1945 
on VA examination, weak foot, bilateral, moderately 
symptomatic, was diagnosed.  On VA examination in June 1948, 
the examiner found, weak feet with abduction.  

In July 1998, the veteran requested that his disability be 
re-evaluated.  He was examined by VA in October 1998.  It was 
noted by the examiner that the local VA file was available 
and was reviewed, and that the claims file was not available.  
The veteran's medical history was discussed.  The veteran 
reported having bilateral foot pain.  It was noted that there 
was no history of heat, redness, swelling or stiffness.  The 
veteran reported having foot pain but no weakness.  He noted 
that he had orthotics and special shoes made at VA, but that 
he currently wore specially fitted Dr. Scholl type shoes with 
padded insoles.  It was noted that he did not describe flare-
ups, but rather a chronic ongoing condition which continued 
to be bothersome.  On examination, it was noted that there 
was no evidence of edema of the feet, and that the feet were 
warm with no evidence of venous varicosities or venous 
ulcers.  Sensation was intact, and motion of the ankles and 
toes was full.  There were no claw toes or swan neck 
deformities, no hallus valgus of significance and no 
significant bunions identified.  There was tenderness across 
the mid foot bilaterally; there was no tenderness across the 
distal foot or the toes.  There was no synovitis, crepitus, 
skin changes, or vascular changes.  The veteran could heel 
walk with mild difficulty.  Range of motion of the toes and 
ankles was full, and there was no evidence of forefoot or mid 
foot malalignment and no significant valgus deformity was 
identified.  The diagnosis was, bilateral pes planus.  

On VA examination in October 1999, it was noted that the 
veteran used a cane and also a wheelchair.  The veteran's 
history was noted.  The examiner noted that there was no 
claims file and no VA file available for review.  The 
examiner noted that the veteran had no unusual calluses, 
growths, blisters or dermatitis of either foot.  The examiner 
noted palpatory tenderness over the distal one third of 
metatarsals 1, 2, and 3, bilaterally.  It was noted that 
there was no evidence of pes cavus, no swelling of the feet, 
and no ulcers.  Pulses were reported to be satisfactory, and 
it was stated that there was no unusual skin wear.  It was 
noted that the veteran was unable to squat or stand 
independently on each lower extremity because of his previous 
cerebrovascular accident.  It was reported that there was no 
significant pronation of the feet.  The diagnosis was, 
bilateral pes planus with hallux valgus and partial hallux 
rigidus.  VA X-ray reports dated in October 1999 show general 
osteopenia; loss of the longitudinal arch of the right foot; 
and plantar calcaneal spur in the left side.  It was also 
noted on the report that the lateral view was inadequate and 
the talus, cuboid and calcaneus could not be adequately 
viewed.  A repeat of this view was suggested.  A November 
1999 note on this form showed that the X-rays were not 
repeated due to the veteran's physical condition.  

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for acquired flatfoot when moderate with weight- 
bearing line over or medial to great toe, inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, when bilateral or unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation 
if unilateral, and 30 percent if bilateral.  When acquired 
flatfoot is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances a 30 percent evaluation is warranted if 
unilateral, and a 50 percent evaluation is warranted if 
bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Recent medical evidence demonstrates that the appellant's 
bilateral flat foot disorder is no more than moderate, with 
no evidence of unusual calluses on the feet or toes. In 
addition, it was reported that there was no indication of 
swelling.  Clinical findings on examination have not shown 
marked deformity of the feet.

The veteran has complained of pain upon ambulation and weight 
bearing activities.  While the veteran is noted to use a cane 
and a wheelchair, the Board notes that a VA examiner has 
indicated that the veteran's inability to stand was due to an 
unrelated condition.  In addition, while the recent VA 
examiner has noted that the claims file was not available, 
the Board notes that on examination in October 1998, the VA 
file was reviewed in conjunction with the examination.  The 
claims file contains no other recent medical records than 
those for VA outpatient care from two VA facilities and VA 
examination reports.  Both recent examinations contain a 
detailed summary of the veteran's history.  The VA General 
Counsel has concluded that an examiner's review of a 
veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions. VAOPGCPREC 20-95.  Although 
each disability examined must be viewed in relation to its 
history, 38 C.F.R. § 4.1 does not mandate any particular 
source for that history; it does not require that the history 
be obtained from the examiner's review of prior medical 
records as opposed to the oral report of the person examined 
or summaries provided by the rating board requesting the 
examination. See VAOPGCPREC 20-95.  As the veteran provided a 
thorough history at the time of the examinations, the issue 
was the current level of disability, and in light of the 
other medical records available during the 1998 examination, 
the Board finds that the evidence of record is adequate to 
rate the current level of the veteran's service-connected 
disability.  The Board finds that the evidence of record is 
adequate to sufficiently rate the veteran's disability.  

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected bilateral foot disability.  In that 
regard, the extent of symptomatology shown for the bilateral 
foot disability is currently adequately compensated with the 
assigned rating evaluation. The Board recognizes that there 
are situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the appellant's joints. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, however, the medical 
evidence does not demonstrate that the appellant is 
experiencing functional loss due to pain for which a higher 
rating evaluation is warranted.

Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra- 
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service- 
connected disability] such as render impractical the 
application of the regular schedular standards. The test is a 
stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough." Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability at issue, nor interference with employment status 
to a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment. 38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability ratings assigned for the appellant's major 
depressive disorder, sinusitis with headaches, and bilateral 
pes planus are found to be inadequate. See Van Hoose, supra; 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired). Therefore, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected bilateral pes planus.  The clinical 
findings from the medical evidence of record, to include the 
most recent VA examination reports, do not support the 
assignment of an increased evaluation.  


ORDER

An increased evaluation for bilateral pes planus is denied.  



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

